                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                      )
                                                  )
                  Plaintiff,                      )
                                                  )
          v.                                      )          No. 4:20 CV 1825 MTS
                                                  )
 ERDCC, et al.,                                   )
                                                  )
                  Defendants.                     )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Joseph Michael Devon Engel’s motion for leave

to proceed in forma pauperis on appeal. Doc. [6]. When the Court dismissed this action on March

1, 2021, the Court stated that an appeal would not be taken in good faith, see 28 U.S.C. §

1915(a)(3), and it is not apparent that Plaintiff now seeks appellate review of any issue that is not

frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

       Further, Plaintiff has engaged in the practice of repeatedly filing meritless lawsuits in this

Court. At this time, he has filed over one-hundred (100) meritless lawsuits in this Court, which is

an abuse of the judicial process.

       For the above stated reasons, Plaintiff’s motion to proceed in forma pauperis on appeal

will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff's motion to proceed in forma pauperis on

appeal, Doc. [6] is DENIED.
       IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.

       Dated this 18th day of June, 2021.




                                              MATTHEW T. SCHELP
                                              UNITED STATES DISTRICT JUDGE




                                             2
